DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13, and 15-20 are pending in this application.

Response to Amendment
This office action is in response to applicant’s communication filed on November 18th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 2 and 14 have been canceled. Claims 1, 3, 4, 13, 15, 16, and 19 are amended. As a result, claims 1, 3-13, and 15-20 are pending in this application.
Applicant’s argument, see pg. 6-7 filed on November 18th, 2021, with respect to the rejection under 35 U.S.C 101 relating to an abstract idea in such that the claims are integrated into a practical application of the judicial exception have overcome the rejection. Applicant amended the independent claims to include the limitations of cancelled claims 2 and 14 which were not directed to an abstract idea to indicate that the “available space tracking metadata hierarchy” now includes the limitations of “the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available”. The amended claims provide an 

Response to Arguments
Applicant’s argument, see pg. 7-8 filed on November 18th, 2021, with respect to the rejection of claims 1 and 13 under 35 U.S.C 102, where the applicant asserts that Flynn does not teach or suggest the newly amended limitations in independent claims 1 and 13 as anticipated. The examiner agreed that the applied reference, Flynn, does not teach or suggest the above limitations as anticipated, therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2012/0096059 issued to Shimizu et al. (hereinafter as "Shimizu") is shown to teach the amended limitation. 

Shimizu teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Shimizu: [0100]; If the actual used sizes of each of the sub-trees are calculated, taking the inode calculated by totaling the file sizes included in the sub-trees in a lower level direction, that is, in a direction from the parent directory to the child directory. [0111]-[0112]; The state management table 2260 is a table which manages, for each sub-tree block, whether or not a pool storage area is assigned and whether or not the block is in use. The block address field 2261 stores numbers identifying each of each of the block addresses. The assignment bit field 2262 stores either 1 which indicates that a corresponding block has been written to at least one or more times and storage area has been assigned, or 0 which indicates that writing has not been generated even once and storage area is unassigned. In addition, the in-use bit field 2263 stores 1 if data is stored in the corresponding block and is being used, or 0 if data has not been stored).  

As such, Shimizu teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Shimizu: [0100]; If the actual used sizes of each of the sub-trees are calculated, taking the inode numbers of the sub-trees as reference points, the inode management table can be calculated by totaling the file sizes included in the sub-trees in a lower level direction, that is, in a direction from the parent directory to the child directory. [0111]-[0112]; The state management table 2260 is a table which manages, for each sub-tree block, whether or not a pool storage area is assigned and whether or not the block is in use. The block address field 2261 stores numbers identifying each of each of the block addresses. The assignment bit field 2262 stores either 1 which indicates that a corresponding block has been written to at least one or more times and storage area has been assigned, or 0 which indicates that writing has not been generated even once and storage area is unassigned. In addition, the in-use bit field 2263 stores 1 if data is stored in the corresponding block and is being used, or 0 if data has not been stored).  

Applicant’s argument, see pg. 9-10 filed on November 18th, 2021, with respect to the rejection of claims 1 and 13 under 35 U.S.C 103, where the applicant asserts that Flynn does not teach or suggest “identifying individual segments”. 

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identifying individual segments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, Examiner currently interprets Flynn currently identifies a sparse virtual space as indicated in [0142]-[143], “identifying available logical capacity (e.g., particular LIDs or general LID ranges)”.

write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS….identifying available logical capacity (e.g., particular LIDs or general LID ranges), determining available physical capacity, querying the health of the storage media 122, identifying allocated LIDs, identifying LIDs that are bound to media storage locations (Examiner correlates that the LIDS (multiple addresses) are allocated in which identifying space capacity for each address ).

Flynn specify on [0472], “in FIG. 19A, a LID (e.g., address) 1900 is segmented into a first portion 1952 and a second portion 1954…In this manner, the storage layer 130 may logically segment or divide the sparse logical address space into segments of contiguous LIDs that can be efficiently allocated as a group).

As such, Flynn indicates on [0142]-[0143], “In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS…use the virtual storage interface 132 to perform various functions including, but not limited to: identifying available logical capacity (e.g., particular LIDs or general LID ranges)” and Flynn also further indicates on [0472], “in FIG. 19A, a LID (e.g., address) 1900 is segmented into a first portion 1952 and a second portion 1954…In this manner, the storage layer 130 may logically segment or divide the sparse logical address space into segments of contiguous LIDs that can be efficiently allocated as a group)“.

Applicant’s argument, see pg. 10-11 filed on November 18th, 2021, with respect to the rejection of claims 1 and 13 under 35 U.S.C 103, where the applicant asserts that neither Flynn or Gordon does not teach or suggest “Firm No. 0057.0353C1the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available“. The examiner agreed that the applied reference, Gordon does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The applied reference, Gordon, has been withdrawn under 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2012/0096059 issued to Shimizu et al. (hereinafter as "Shimizu") is shown to teach the amended limitation. 

Shimizu teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Shimizu: [0100]; If the actual used sizes of each of the sub-trees are calculated, taking the inode numbers of the sub-trees as reference points, the inode management table can calculated by totaling the file sizes included in the sub-trees in a lower level direction, that is, in a direction from the parent directory to the child directory. [0111]-[0112]; The state management table 2260 is a table which manages, for each sub-tree block, whether or not a pool storage area is assigned and whether or not the block is in use. The block address field 2261 stores numbers identifying each of each of the block addresses. The assignment bit field 2262 stores either 1 which indicates that a corresponding block has been written to at least one or more times and storage area has been assigned, or 0 which indicates that writing has not been generated even once and storage area is unassigned. In addition, the in-use bit field 2263 stores 1 if data is stored in the corresponding block and is being used, or 0 if data has not been stored).  

As such, Shimizu teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Shimizu: [0100]; If the actual used sizes of each of the sub-trees are calculated, taking the inode numbers of the sub-trees as reference points, the inode management table can be calculated by totaling the file sizes included in the sub-trees in a lower level direction, that is, in a direction from the parent directory to the child directory. [0111]-[0112]; The state management table 2260 is a table which manages, for each sub-tree block, whether or not a pool storage area is assigned and whether or not the block is in use. The block address field 2261 stores numbers identifying each of each of the block addresses. The assignment bit field 2262 stores either 1 which indicates that a corresponding block has been written to at least one or more times and storage area has been assigned, or 0 which indicates that writing has not been generated even once and storage area is unassigned. In addition, the in-use bit field 2263 stores 1 if data is stored in the corresponding block and is being used, or 0 if data has not been stored).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2012/0096059 issued to Shimizu et al. (hereinafter as "Shimizu").

	Regarding claim 1, Flynn teaches a method for processing requests, comprising: receiving a request to write data (Flynn: [0142]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS);

 	in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy (Flynn: [0074]; The logical address space may comprise a plurality (e.g., range) of logical identifiers. As used herein, a logical identifier (LID) refers to any identifier for referencing a storage resource (e.g., data), including, but not limited to: a logical block address (“LBA”), a cylinder/head/sector (“CHS”) address, a file name, an object identifier, an inode, a Universally Unique Identifier (“UUID”), a Globally Unique Identifier (“GUID”), a hash code, a signature, an index entry, a range, an extent, or the like. [0226]-[0227]; The validity metadata 1230 may be used to determine an available physical storage capacity of the non-volatile storage device 120 (e.g., a difference between physical capacity (or budgeted capacity) and the storage locations comprising valid data). The reverse map 1222 may be arranged by storage division (e.g. erase blocks) or erase region to enable efficient traversal of the physical storage space (e.g., to perform grooming operations, determine physical storage capacity, and so on). Alternatively, or in addition, the reverse map 1222 (or other datastructure) may comprise an indicator 1239 to track the available physical capacity of the non-volatile storage device 120 {See [0221]: FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136 {Examiner correlates the reverse map as the space tracking metadata hierarchy as the reverse map can perform allows a traversal through the storage division and indicates available physical capacity and the map determines a index mapping between the storage location of the non-volatile storage device with the logical address space} and see also [0472], “in FIG. 19A, a LID (e.g., address) 1900 is segmented into a first portion 1952 and a second portion 1954. In some embodiments, the first portion 1952 comprises “high-order” bits of the LID 1900, and the second portion comprises “low-order” bits. The first portion 1952 may serve as a reference or identifier, and the second portion 1952 may represent a range (e.g., block size) offset within a contiguous range of LIDs. In this manner, the storage layer 130 may logically segment or divide the sparse logical address space into segments of contiguous LIDs that can be efficiently allocated as a group); and

initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment (Flynn: [0134]; A data storage request may comprise a request to store data corresponding to one or more LIDs that are allocated to the storage client 116, which are then bound to media storage locations. [0142]-[0143]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS. The storage layer 130 may expose portions of the logical address space maintained by the translation module 134 (e.g., index 1204) directly to storage clients 116 via the virtual storage interface 132 (or other interface). The storage clients 116 may use the virtual storage interface 132 to perform various functions including, but not limited to: identifying available logical capacity (e.g., particular LIDs or general LID ranges), determining available physical capacity, querying the health of the storage media 122, identifying allocated LIDs, identifying LIDs that are bound to media storage locations, etc {See [0129]; “the storage controller may maintain an index corresponding to the logical address space 136. FIG. 3D depicts one example of such an index 1204. The index 1204 may comprise a one or more entries 1205A-N. Each entry 1205A may correspond to a LID (or LID range or extent) 1217 in the logical address space 136. The entries 1205A-N may represent LIDs that have been allocated for use by one or more storage clients 116” and see also [0472], “in FIG. 19A, a LID (e.g., address) 1900 is segmented into a first portion 1952 and a second portion 1954…In this manner, the storage layer 130 may logically segment or divide the sparse logical address space into segments of contiguous LIDs that can be efficiently allocated as a group)}).

Flynn does not explicitly teach the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available.
 
	However, Shimizu teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Shimizu: [0100]; If the actual used sizes of each of the sub-trees are calculated, taking the inode numbers of the sub-trees as reference points, the inode management table can be calculated by totaling the file sizes included in the sub-trees in a lower level direction, that is, in a direction from the parent directory to the child directory. [0111]-[0112]; The state management table 2260 is a table which manages, for each sub-tree block, whether or not a pool storage area is assigned and whether or not the block is in use. The block address field 2261 stores numbers identifying each of each of the block addresses. The assignment bit field 2262 stores either 1 which indicates that a corresponding block has been written to at least one or more times and storage area has been assigned, or 0 which indicates that writing has not been generated even once and storage area is unassigned. In addition, the in-use bit field 2263 stores 1 if data is stored in the corresponding block and is being used, or 0 if data has not been stored {Examiner correlates by counting the corresponding block value will indicate its availability}).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the writing process by loading the assigned unused areas in such would improve the processing performance of the system (See Shimizu: [0055]). In addition, the references (Flynn and Shimizu) teach features that are directed to analogous art and they are 
	Regarding claim 7, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, and Flynn further teaches the physical segment is a memory segment (Flynn: [0091]; The storage layer 130 may comprise an interface 138 configured to provide access to storage services and/or metadata 135 maintained by the storage layer 130. [0258]-[0259]; In some embodiments, the storage layer 130 is configured to segment the LIDs in the logical address space 136 into two or more portions. As shown in FIG. 19A, a LID 1900 is segmented into a first portion 1952 and a second portion 1954. The first portion 1952 may serve as a reference or identifier for a storage entity. As used herein, a storage entity refers to any data or data structure that is capable of being persisted to the non-volatile storage device 120; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

	Regarding claim 8, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, and Flynn further teaches the memory segment is a segment of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

	Regarding claim 13, Flynn teaches a non-transitory computer readable medium comprising instructions which (Flynn: [0089]; the storage layer 130 and/or one or more modules thereof may be embodied as one or more machine-readable instructions stored on the non-transitory storage media 114. The machine-readable storage medium 114 may comprise one or more persistent, non-transitory storage devices), when executed by a computer processor (Flynn: [0089]; The machine-readable storage media 114 may comprise machine-executable instructions configured to cause the computing device 110 (e.g., processor 111) to perform steps of one or more of the methods disclosed herein), enables the computer processor to perform a method for processing requests, the method comprising: receiving a request to write data (Flynn: [0142]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS); 

in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy (Flynn: [0074]; The logical address space may comprise a plurality (e.g., range) of logical identifiers. As used herein, a logical identifier (LID) refers to any identifier for referencing a storage resource (e.g., data), including, but not limited to: a logical block address (“LBA”), a cylinder/head/sector (“CHS”) address, a file name, an object identifier, an inode, a Universally Unique Identifier (“UUID”), a Globally Unique Identifier (“GUID”), a hash code, a signature, an index entry, a range, an extent, or the like. [0226]-[0227]; The validity metadata 1230 may be used to determine an available physical storage capacity of the non-volatile storage device 120 (e.g., a difference between physical capacity (or budgeted capacity) and the storage locations comprising valid data). The reverse map 1222 may be arranged by storage division (e.g. erase blocks) or erase region to enable efficient traversal of the physical storage space (e.g., to perform grooming operations, determine physical storage capacity, and so on). Alternatively, or in addition, the reverse map 1222 (or other datastructure) may comprise an indicator 1239 to track the available physical capacity of the non-volatile storage device 120 {See [0221]: FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136 {Examiner correlates the reverse map as the space tracking metadata hierarchy as the reverse map can perform allows a traversal through the storage division and indicates available physical capacity and the map determines a index mapping between the storage location of the non-volatile storage device with the logical address space}); and 

initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment (Flynn: [0244]; At steps 1610, 1620, and 1630, the method 1600 may be initialized, present a logical storage space to one or more clients, and/or maintain metadata pertaining to logical operations performed by the method 1600. At step 1632, the method 1600 may maintain metadata pertaining to physical storage operations performed by the method 1600. The storage operations may include, but are not limited to: reserving physical storage capacity, canceling physical storage capacity reservations, storing data on the non-volatile storage device, deallocating physical storage capacity, grooming operations (e.g., garbage collection, error handling, and so on), physical storage space budgeting, and so on {See :[0221]; FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136}). 

Flynn does not explicitly teach the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available.

Shimizu teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Shimizu: [0100]; If the actual used sizes of each of the sub-trees are calculated, taking the inode numbers of the sub-trees as reference points, the inode management table can be calculated by totaling the file sizes included in the sub-trees in a lower level direction, that is, in a direction from the parent directory to the child directory. [0111]-[0112]; The state management table 2260 is a table which manages, for each sub-tree block, whether or not a pool storage area is assigned and whether or not the block is in use. The block address field 2261 stores numbers identifying each of each of the block addresses. The assignment bit field 2262 stores either 1 which indicates that a corresponding block has been written to at least one or and storage area has been assigned, or 0 which indicates that writing has not been generated even once and storage area is unassigned. In addition, the in-use bit field 2263 stores 1 if data is stored in the corresponding block and is being used, or 0 if data has not been stored).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the writing process by loading the assigned unused areas in such would improve the processing performance of the system (See Shimizu: [0055]). In addition, the references (Flynn and Shimizu) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn and Shimizu are directed to space efficiency when storing objects within the computer system.
	Regarding claim 17, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, and Flynn further teaches the physical segment is a segment of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  
	Regarding claim 18, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, and Flynn further teaches the memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

Claims 3-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2012/0096059 issued to Shimizu et al. (hereinafter as "Shimizu") in further view of U.S Patent Application Publication 2008/0270461 issued to Gordon et al. (hereinafter as "Gordon").

Regarding claim 3, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, however the modification of Flynn and Shimizu does not explicitly teach each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter.

	Gordon teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter(Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated) .  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available) to further include the teachings of Gordon (teaches each counter of the plurality of counters is one selected from a group consisting of a segment 
	Regarding claim 4, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, however the modification of Flynn and Shimizu does not explicitly teach a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter; wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy.

	Gordon teaches a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0079]; As illustrated in the first container 701(1), each container may be divided into a plurality of extents, as described in more detail with respect to FIG. 7. In one embodiment, the internal blocks of the containers have a block size of 4 kilobytes (Kbytes), and the extents each have an extent size of 128 bytes, 256 bytes, or 512 bytes. For example, if the extents are 512 bytes there are eight extents for each block. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced); wherein 

the first counter is associated at a first level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated {See also Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level mposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), wherein

the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), 2Application No.: 16/672,268Docket No.: 170360-042500US wherein

 	the second level is below the first level in the available space tracking metadata hierarchy (Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy 
	Regarding claim 5, the modification of Flynn, Shimizu, and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches the first counter is a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated); and wherein the second counter is a slice counter (Gordon :[0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  

	Regarding claim 6, the modification of Flynn, Shimizu, and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches the first counter is a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated); and wherein

the second counter is a sector counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  

	Regarding claim 15, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, however the modification of Flynn and Shimizu does not explicitly teach each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter.

	Gordon teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available) to further include the teachings of Gordon (teaches each 
	Regarding claim 16, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, however the modification of Flynn and Shimizu does not explicitly teach a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter; wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, 4Application No.: 16/672,268Docket No.: 170360-042500US wherein the second level is below the first level in the available space tracking metadata hierarchy.  

	Gordon teaches a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0079]; As illustrated in the first container 701(1), each container may be divided into a plurality of extents, as described in more detail with respect to FIG. 7. In one embodiment, the internal blocks of the containers have a block size of 4 kilobytes (Kbytes), and the extents each have an extent size of 128 bytes, 256 bytes, or 512 bytes. For example, if the extents are 512 bytes there are eight extents for each block. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced); wherein

 	the first counter is associated at a first level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated {See also Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), wherein

 the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), 4Application No.: 16/672,268Docket No.: 170360-042500US wherein 

the second level is below the first level in the available space tracking metadata hierarchy (Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy .
Claims 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2012/0096059 issued to Shimizu et al. (hereinafter as "Shimizu") in view of 
U.S Patent Application Publication 2011/0314246 issued to Miller et al. (hereinafter as "Miller") in further view of U.S Patent Application Publication 2014/0279859 issued to Benjamin-Deckert et al. (hereinafter as “Benjamin-Deckert”).

	Regarding claim 9, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, however the modification of Flynn and Shimizu does not explicitly teach identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment.

	Miller teaches identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space 
The modification of Flynn, Shimizu, and Miller teaches claimed invention substantially as claimed, and however the modification of Flynn, Shimizu, and Miller does not explicitly teach determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector; and in response to the determination, locking the sparse virtual space sector.

	Benjamin-Deckert teaches determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector (Benjamin-Deckert: [0071]-[0072]; In operation 516, the high key of the first of the two data nodes is stored to the parent index node prior to the high key of the corresponding data node when the parent index node comprises free space sufficient to store the high key of the first of the two data nodes. However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node); and 

in response to the determination, locking the sparse virtual space sector(Benjamin-Deckert: [0072]; However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available) to include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment) to further include the teachings of Benjamin-Deckert (teaches determining that a sparse virtual space sector associated 
Regarding claim 10, the modification of Flynn, Shimizu, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, Benjamin-Deckert further teaches unlocking the sparse virtual space sector after the writing of the data to the physical segment is complete(Benjamin-Deckert: [0075]; According to one embodiment, the method 500 may further comprise relinquishing the lock on the affected index nodes above the parent index node after updating the affected pointers therein, and relinquishing the lock on the corresponding data node after storing the new data record) .  

	Regarding claim 11, the modification of Flynn, Shimizu, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, Miller further teaches traversing the available space tracking metadata hierarchy comprises selecting a slice group counter of a plurality of slice group counters to initiate the traversal (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like).  

	Regarding claim 12, the modification of Flynn, Shimizu, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, Miller further teaches the slice group counter is randomly selected from the plurality of slice group counters (Miller: [0037]; For example, some applications may seek to have blocks allocated from a specific physical portion of storage. These applications may provide a “hint” of a desired location on the storage for allocation space. In response, a search may be made of existing free space at one or more levels of a hierarchical data structure. The search may proceed by searching for large enough regions according to proximity to the “hinted” (e.g., desired) location. An allocator may then provide an indication of the closest free space to the desired location).  

	Regarding claim 19, the modification of Flynn and Shimizu teaches claimed invention substantially as claimed, however the modification of Flynn and Shimizu does not explicitly teach identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment;

	Miller teaches identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available) to further include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is 
	The modification of Flynn, Shimizu, and Miller teaches claimed invention substantially as claimed, and however the modification of Flynn, Shimizu, and Miller does not explicitly teach determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector; and in response to the determination, locking the sparse virtual space sector.

	Benjamin-Deckert teaches determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector (Benjamin-Deckert: [0071]-[0072]; In operation 516, the high key of the first of the two data nodes is stored to the parent index node prior to the high key of the corresponding data node when the parent index node comprises free space sufficient to store the high key of the first of the two data nodes. However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node); and

in response to the determination, locking the sparse virtual space sector (Benjamin-Deckert: [0072]; However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Shimizu (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available) to include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment) to further include the teachings of Benjamin-Deckert (teaches determining that a sparse virtual space sector associated with the sector counter is unlocked by determining the sparse virtual space segment is located within the sparse virtual space sector and in response to the determination by 
	Regarding claim 20, the modification of Flynn, Shimizu, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, Miller further teaches traversing the available space tracking metadata hierarchy comprises selecting a slice group counter of a plurality of slice group counters to initiate the traversal (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like), and wherein 

the slice group counter is randomly selected from the plurality of slice group counters (Miller: [0037]; For example, some applications may seek to have blocks allocated from a specific physical portion of storage. These applications may provide a “hint” of a desired location on the storage for allocation space. In response, a search may be made of existing free space at one or more levels of a hierarchical data structure. The search may proceed by searching for large enough regions according to proximity to the “hinted” (e.g., desired) location. An allocator may then provide an indication of the closest free space to the desired location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 8,407,265 issued to Scheer et al. (hereinafter as “Scheer”) teaches a file server in which comprises a file system upon a volume of data storage in which include multiple cylinder groups that includes allocated blocks and free blocks and includes the count of the free blocks in a sub-group of slices and bottom level that includes a count of the free blocks in each slice of storage. 
U.S Patent 10,156,993 issued to Armangau et al. (hereinafter as “Armangau”) teaches a method is used in managing inline data compression in a data system to update data of a object previously stored in a allocation unit of a segment of a storage in which provides the capacity of the data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

2/18/2022
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162